DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-8 are objected to because of the following informalities: 
In claims 6-8, line 1, " a channel on a side of the vehicle " should be "the channel on the side of the vehicle "
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 20170355307).

	Regarding claim 1, Ha teaches a vehicle (Ha: vehicle 700 - fig. 1) comprising: 
	a camera unit (Ha: i.e. around view monitoring AVM cameras 150a, 150b, 150c, 150d, 150e; stereo camera 160a, 160b - fig. 3) disposed in the vehicle (Ha: i.e. ceiling of the vehicle – para. 0142) to have a plurality of channels (Ha: i.e. around view monitoring AVM cameras 150a, 150b, 150c, 150d, 150e; stereo camera 160a, 160b - fig. 3) and configured to 
	obtain an image (Ha: i.e. image sensor, image processing module, where the cameras may process a still image and a moving image obtained by the image sensor (e.g., CMOS or CCD) – para. 0162) around the vehicle (Ha: i.e. scanning a short-distance area SA – fig. 11, para. 0142), the camera unit comprising 
	one or more cameras (Ha: i.e. around view monitoring AVM cameras 150a, 150b, 150c, 150d, 150e; stereo camera 160a, 160b - fig. 3); 
	a sensing device (Ha: i.e. around view monitoring AVM cameras 150a, 150b, 150c, 150d, 150e; stereo camera 160a, 160b, various distance measuring sensors such as a Lidar sensor, a laser sensor, an ultrasonic waves sensor, and a stereo camera – fig. 3, para. 0134) including an ultrasonic sensor (Ha: i.e. an ultrasonic waves sensor – para. 0134), the sensing device configured to 
	obtain distance information (Ha: i.e. various distance measuring sensors such as a Lidar sensor, a laser sensor, an ultrasonic waves sensor, and a stereo camera – fig. 3, para. 0134) between an object and the vehicle (Ha: i.e. measuring a distance between the object and the vehicle – paraS. 0138-0139); and 
	a controller (Ha: i.e. processor 170 – fig. 2) configured to match a part of the image around the vehicle (Ha: i.e. target designating image 21a at a position of an around view image, matched to an initial first position; target designating image 21b at a position of the around view image, matched to a corrected second position – fig. 29, para. 0296) with at least one mask (Ha: i.e. target designating image 21a, 21b – fig. 29, para. 0296), 
	form map information (Ha: i.e. parking space S – fig. 11) based on the at least one mask (Ha: i.e. parking space S, short distance area SA, long-distance area LA, LA1, LA2, LA3 – figs. 3, 11) and the distance information (Ha: i.e. short-distance/long-distance available parking spaces – fig. 11, para. 0263), 
	determine at least one control point (Ha: i.e. parking space S – fig. 11) based on the map information (Ha: i.e. empty space having a predetermined size or more is detected in an area defined by parking lanes or/and an area in which other vehicles are parked, the processor 170 may determine the detected empty space as a long-distance available parking space S – fig. 11, para. 0233), and 
	obtain the image around the vehicle based on a priority of the camera unit (Ha: i.e. processor 170 may acquire information on an available parking area on the basis on information on a short-distance environment around the vehicle, and analyze the information on the long-distance environment around the vehicle on the basis of the acquired information, thereby detecting the long-distance available parking space S - figs. 3, 11-14) corresponding to a surrounding type (Ha: short-distance environment around the vehicle, long-distance environment around the vehicle – para. 0235) of the vehicle determined based on the control point (Ha: i.e. parking space S – fig. 11).  

	Regarding claim 2, Ha teaches the vehicle according to claim 1, wherein the map information comprises 
	the distance information corresponding to pixels (Ha: i.e. units of pixels of the stereo images – para. 0172) of the image around the vehicle.  

	Regarding claim 3, Ha teaches the vehicle according to claim 1, wherein the controller is configured to 
	convert the image around the vehicle to a vehicle coordinate system (Ha: i.e. UP U, DOWN D, RIGHT R, LEFT L, FRONT F, REAR R, wheels 13FL, 13RL - figs. 1, 6, para. 0079) to match with the at least one mask (Ha: i.e. perform stereo matcing on the received images, performs stereo matching on the received stereo images FR1a and FR1b – fig. 6, para. 0171).  

	Regarding claim 4, Ha teaches the vehicle according to claim 1, wherein the controller is configured to
	determine the surrounding type of the vehicle through learning (Ha: i.e. synthesizing information regarding environments that were previously detected around the vehicle, synthesizing information on previous environments around the vehicle – paras. 0025, 0261) of the image around the vehicle.  

	Regarding claim 5, Ha teaches the vehicle according to claim 1, wherein, when 
	performing (Ha: i.e. shoulder parking mode – para. 0298) longitudinal parking (Ha: i.e. parallel parking, forward parallel parking route P1, backward parallel parking route P2, shoulder parallel parking – figs. 9A, 30A, 30B) on a side of the vehicle (Ha: fig. 9A), the controller is configured to 
	assign the priority to a channel (Ha: i.e. camera 150c, 165c – fig. 21) on the side of the vehicle among the plurality of channels (Ha: fig. 21).  

the vehicle according to claim 1, wherein, when 
	performing reverse diagonal parking (Ha: i.e. backward parallel parking route P2 - figs. 20A, 28, 30B) of the vehicle,
	the controller is configured to assign the priority to a channel in front of the vehicle among the plurality of channels (Ha: fig. 21).  

	Regarding claim 7, Ha teaches the vehicle according to claim 1, wherein, when 
	performing forward diagonal parking (Ha: i.e. forward parallel parking route P1 – fig. 30A) of the vehicle, 
	the controller is configured to assign the priority to a channel on a side of the vehicle among the plurality of channels (Ha: fig. 21).  

	Regarding claim 8, Ha teaches the vehicle according to claim 1, wherein, when 
	performing rear parking (Ha: figs. 28-29) of the vehicle, 
	the controller is configured to assign the priority to a channel behind the vehicle among the plurality of channels (Ha: fig. 21).  

	Regarding claim 9, Ha teaches the vehicle according to claim 1, wherein the controller is configured to
	change the priority in real time (Ha: i.e. photographed information may include continuously-photographed information, continuously scan the position of the target parking space using the short-distance sensor 150 and the long distance sensor 160 – figs. 15, 28-29, paras. 0248, 0295) in response to driving of the vehicle (Ha: i.e. lane keeping assist system LKAS, adaptive cruise control  system ACC, as the vehicle gradually comes close to the target parking space, the processor 170 may detect the position of the target parking space as a second position S2 - figs. 15, 28-29, paras. 0151, 0294-0295).  

	Regarding claim 10, Ha teaches the vehicle according to claim 1, further comprising 
	a display (Ha: i.e. display unit 180, 180a, 180b – figs. 2, 29, 16-19, 22, 25, 27, 29, paras. 0198-0199), wherein the controller is configured to 
	form a top view image (Ha: i.e. birds-eye view image area 181 – figs. 15, 19B, para. 0260) based on the map information of the vehicle (Ha: fig. 19B), and to form a boundary line (Ha: i.e. parking space first position S1a, parking space second position S2b – figs. 28-29) on the top view image based on priority information (Ha: i.e. target parking space S – figs. 28-29) and output the boundary line to the display (Ha: fig. 29).

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.  

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.  

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.  

claim 15, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.  

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.  

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.  

Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.  

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 9 above, and is/are therefore rejected on the same premise.  

Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 10 above, and is/are therefore rejected on the same premise.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        07/27/2020